Opinion issued August 5, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00252-CR
———————————
Stephanie Ann Burchette, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 149th District Court
Brazoria County, Texas

Trial Court Case No. 54033
 

 
MEMORANDUM OPINION
Because no brief had been filed for
appellant, Stephanie Ann Burchette, we abated this appeal and ordered a hearing
in the trial court.  Among the issues the
trial judge was to consider was whether appellant desired to prosecute the
appeal.  The trial court conducted the
hearing on June 16, 2010, and the reporter’s record of that hearing has been
filed in this Court.  At the hearing,
appellant stated that she wished to withdraw this appeal.
We order the appeal reinstated.  Appellant has not filed a written motion to
withdraw the appeal.  See Tex. R. App. P. 42.2(a).  However, given appellant=s expressed desire to forego pursuit
of her appeal, we conclude that good cause exists to suspend the operation of
Rule 42.2(a) in this case in accordance with Rule 2.  See Tex.
R. App. P. 2.  We have not yet
issued a decision.  Accordingly, the
appeal is dismissed. 
The clerk of this Court is directed to issue the mandate
within 10 days.  Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Keyes, Hanks, and Higley.
Do
not publish.   Tex. R. App. P. 47.2(b).